Citation Nr: 1711403	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  11-02 368	)	DATE
	)
	)

On appeal from the  
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than depression, to include post-traumatic stress disorder (PTSD) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Rescan,  Associate Cousel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1973 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA)
Regional Office (RO) in North Little Rock, Arkansas.

In February 2012, the Veteran testified before the undersigned at a Board hearing held at the RO.  A transcript of the hearing is of record and has been reviewed.

A clarification of the issue on appeal continues to be necessary.  In a September 2006 rating decision, the RO denied the Veteran's claim of entitlement to service connection for major depressive disorder.  The Veteran was notified of that decision and failed to express disagreement or otherwise initiate an appeal.  As such, that decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 20.1103 (2016).  

The Veteran filed a claim requesting service connection for post-traumatic stress disorder (PTSD) in November 2009.  The Board observes that the RO developed the Veteran's PTSD claim as an original claim for service connection rather than a claim to reopen his previously-denied service connection claim for depression.  Indeed, the Veteran's November 2009 statement does not mention depression or his previously-denied claim for such.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  In light of this decision and the RO's treatment of the Veteran's claim, the Board has expanded the Veteran's claim to include all acquired psychiatric disorders other than depression, to include PTSD.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

In April 2014, the Board remanded the Veteran's claim for service connection to the Agency of Original Jurisdiction (AOJ) for further development.  As that development has now been completed to the extent possible, the Board will now address the merits of the Veteran's claim.


FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder to include PTSD, which is due to his service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 4.125 (2016).


      REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to the service connection claims, the Board finds the letter dated in February 2016 before the August 2016 supplemental statement of the case, provided the Veteran with the July 2010 revisions to the regulations pertaining to service connection for PTSD under 38 C.F.R. 3.304f, which fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letter, the rating decisions, the statement of the case, the remands, and the supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

Moreover, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfills two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the February 2012 Board hearing, the Veteran was assisted at the hearing by his representative.  The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to his service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative that was not obtained while the appeal was in remand status.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and his post-service records from the Little Rock VA Medical Center in compliance with the Board's remand instruction.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998).  

VA provided the Veteran with several VA examinations to establish service connection in October 2010 with Dr. A. and in March 2016 with Dr. S.  VA also ordered two addendum opinions in August 2016.  Moreover, the Board finds that the examination and addendum opinions provided by Dr. S. are adequate to adjudicate the claim and substantially complies with the Board's remand instructions because it was provided after a review of the record on appeal, it referred to a detailed medical history from the claimant, and, after the Veteran was examined, the examiner provided an opinion as to the diagnosis and origins of his acquired psychiatric disorder which were based on citations to the relevant evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007); Stegall; D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The Veteran's representative has raised the issue that the AOJ did not comply with the remand instructions as Dr. S.'s signature was on the examination report authored by Dr. A. in 2010.  The Veteran's representative has argued that the subsequent March 2016 examination conducted by Dr. S. was not free of bias because he signed off on the first examination.  The Veteran's representative has also requested an independent medical opinion from outside the VA to resolve the issue at hand. 

After careful consideration of this request, the Board has determined that an additional opinion is not necessary in this matter.  First, the record reflects that Dr. S. did not actually perform the October 2010 examination and only signed the report on behalf of Dr. A.  In addition, Dr. S.'s examination took place six years after he signed off on the Veteran's initial examination and his mere signature on the VA examination report does not facially prove that he would not be able to objectively determine the nature and etiology of the Veteran's condition.  Moreover, neither the Veteran nor his representative has offered any other evidence to support the assertion that the Veteran received a biased examination other than the fact that Dr. S.'s signature is on an earlier examination report.  Therefore, given all of the foregoing, the Board finds that there has been substantial compliance with its remand order for an appropriate examination by an examiner other than Dr. A., and that an additional examination and/or opinion is not warranted.  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the Veteran's claim's folders show, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  The Claim 

The Veteran is seeking service connection for an acquired psychiatric condition other than depression, to include PTSD.  According to the Veteran's hearing testimony, his PTSD questionnaire, and his other written submissions, his claimed in-service stressors include injuring his back while being assigned to "hull repair" in January 1975, being told his son had a collapsed lung and was rushed home on emergency leave in December 1975, his involvement in a motor vehicle accident in which he was thrown from the vehicle while driving back to his duty station in December 1975, his receipt of death threats from a fellow service member whom he suspected was a serial killer.

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence required to support the occurrence of an in-service stressor varies depending on whether the appellant was engaged in combat with the enemy.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of such veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f).  

Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39,843 (Jul. 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

As to a current disability, the record shows the Veteran being diagnosed with bipolar II disorder, depressive disorder, adjustment disorder unspecified, psychoactive substance induced organic mood disorder, and PTSD. 

As to the in-service incurrence under 38 C.F.R. § 3.303(a), service treatment records show that the Veteran's exit physical indicated the Veteran self-reported
trouble sleeping, depression, and nervous trouble.   However, alongside
the box for nervous trouble is the notation that this problem is situational.  Besides the reports on the Veteran's exit physical, the Veteran's STRs are silent for any other complaints or treatments for any psychiatric conditions while on active duty.  

The Board has also considered the Veteran's statements regarding his stressors while on active duty.  In this regard, the RO attempted to have the Joint Services Records Research Center verify these alleged stressors; however, the Veteran's claimed in-service stressors were not specific enough for corroboration by the JSRRC.  Nonetheless, the Board has still considered his statements to the extent he is competent to speak to events during service, but as shown by the various psychiatric evaluations, the determination of the appropriate diagnosis for his symptoms and the etiology of a complex disability such as an acquired psychiatric disorder requires specialized knowledge.  See Jandreau.  Thus, his lay assertions that he has PTSD due to his military service lacks any significant probative value.  

As to service connection due to an in service aggravation of a preexisting condition, since there was no diagnosis of psychiatric disability upon entrance into service, and clear and unmistakable evidence has not been provided to show that such disability existed, the Veteran is presumed sound at entry and the issue of entitlement to service connection for an acquired psychiatric disorder by way of the aggravation of a preexisting condition is not for consideration.  
Service connection may also be granted on a presumptive basis for certain chronic diseases, including psychoses, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2015). 

In this instance however, service connection for psychoses on a presumptive basis is not warranted as the record does not show any evidence of a psychosis or any other psychiatric disorder manifesting within one year of the Veteran's separation from active duty.  In this regard, the earliest possible evidence of a psychiatric disorder is from 2004 when the Veteran was diagnosed with PTSD, which is decades after the Veteran separated from service.  Accordingly, service connection for an acquired psychiatric disorder on a presumptive basis is not warranted.

As for service connection for a psychiatric condition based on continuity of symptomology under 38 C.F.R. § 3.303(b), to the extent that the Veteran is asserting a continuity of symptomatology since service, the Board finds such assertions are not credible.  The Veteran's mental status examination at the time of separation is negative for any treatment, complaint, or diagnosis pertinent to the Veteran's psychiatric disorders, weighing against a finding of continuity.  As the Veteran was not diagnosed with any psychiatric disorder until many years after service and there was a significant period of time between his alleged in-service stressors and his post-service complaints where the medical record was silent for complaints of any psychiatric disorder, the Board concludes that this and the other evidence of record weighs against a finding of any continuity of symptomatology.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).

As for service connection based on the initial documentation of a psychiatric condition after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible medical opinion finding a relationship between the Veteran's current disability and his military service.  See 38 U.S.C.A. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

At the Veteran's first VA examination in October 2010, Dr. A. opined that she found nothing to relate the Veteran's military service to any current psychiatric issues including his posttraumatic stress disorder or any other issues.  Dr. A. opined that it was less likely as not that the Veteran's current posttraumatic stress disorder is caused by or aggravated by any military service issues. 

In 2014, the Board remanded the Veteran's case for further development and he was given another VA examination.  This examination was performed by Dr. S. in March 2016.  Subsequently, Dr. S. also provided two addendums in August 2016 in order to fully address all the issues surrounding the Veteran's current psychiatric conditions.  Dr. S. opined that he had no evidence to suggest that the Veteran's PTSD began during, or was worsened by, his time in the military, nor is there evidence of any other mental health condition caused or worsened by his time in the military.  Lastly, Dr. S. addressed the Veteran's exit physical and stated that the Veteran's April 1976 report of medical history includes the Veteran's self-reports of trouble sleeping, depression, and nervous trouble.   However, Dr. S. stated that alongside the box for nervous trouble is the notation that this problem is situational, suggesting that it was a relatively circumscribed issue that was likely to resolve under different circumstances.  Lastly, according to Dr. S., there was no indication in this examination of specific PTSD symptoms, and the absence of treatment for many years post military suggested the absence of problems stemming from PTSD due to his time in the military.  The Board would also point out that Dr. S. reviewed the Veteran's e-folder in conjunction with his examination of the Veteran in March 2016, which would include the Veteran's statements regarding the stressors he experienced during service.  

Therefore, the Board finds that the most probative evidence of record shows that an acquired psychiatric disability was not caused by the Veteran's military service.  Accordingly, the Board finds that entitlement to service connection for an acquired psychiatric disability is not warranted based on the initial documentation of the disability after service because the weight of the most probative evidence is against finding a causal association or link between the post-service disorder and an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d).

Accordingly, for the above stated reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for an acquired psychiatric disorder other than the Veteran's depression, the claim for which was previously denied, must also be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder, other than depression, to include post-traumatic stress disorder (PTSD), is denied




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


